EXAMINER’S AMENDMENT/COMMENT/REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
The replacement drawings of January 10, 2022 are hereby APPROVED, and are hereby accepted as FORMAL.

The uses of the word, “accessing” in the claims (e.g., claim 2, line 2; claim 4, line 4; claim 9, line 2; claim 10, line 2; claim 14, line 2; and, claim 20, line 2) are all interpreted as referring to the receiving of output from the transmitter or receiver circuitry, and the word, “accessing” is similarly used in the claims of related applications 17/379,885; 17/379,873; and, 17/105,458.

Sidorenko (‘227) is of general interest for the disclosure relating to the use of time stamping and time-difference-of-arrival.

Each of Li et al (‘785) and Lindskog (‘979) is of general interest for the disclosure relating to phase shift time of arrival.

Lalezari et al (‘456) is of general for the disclosure relating to comparing of phases or times of arrival (e.g., column 8, lines 36-41), and for the disclosure relating to the use of sub-signals (e.g., column 9, lines 19-22).

Nysen (‘991) is of general interest for the disclosure relating to the use of sub-signals (e.g., column 4, lines 46-50), and for the disclosure relating to time of arrival compensation and correction (e.g., column 16, lines 17-21).

Hofgen et al (‘109) is of general interest for the disclosure relating to the use of times of arrival of reply signals to correct measured time values.

Aldana (‘390) is of general interest for the disclosure relating to round trip time calibration using time of arrival.

Hochdorf et al (‘251) is of general interest for the disclosure relating to time of arrival correction, noting, for example, drawing Figure 1.

Procter, Jr. et al (‘549) is of general interest for the disclosure relating to the use of comparing of two chirp signals to provide a time correction signal, especially as it relates to time of arrival.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

On line 2 of paragraph [0038] on page 14 of the specification, delete “16/846,030,” and insert –16/846,030, filed April 10, 2020,-- therefor.

In that the examiner’s amendment above merely makes a minor, editorial correction to the specification that is necessary to prepare this application for printing as a patent, no authorization was sought from Applicant.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The text of independent claim 1 is as follows:
“1. A method comprising: accessing a ranging signal transmitted from a transmitter and received by a receiver, the ranging signal comprising a set of multiplexed sub-signals, each multiplexed sub- signal characterized by a frequency in a set of frequencies; capturing a series of time-domain samples representing the ranging signal; calculating a time-based time-of-arrival estimate based on the series of time-domain samples; calculating a time-based uncertainty of the time-based time-of-arrival estimate based on the sampling frequency of the receiver; for each sub-signal pair in a subset of multiplexed sub-signals of the set of multiplexed sub-signals, extracting a phase difference of the sub-signal pair; calculating a phase-based time-of-arrival estimate based on the phase difference of each sub-signal pair in the subset of multiplexed sub-signals; calculating a phase-based uncertainty of the phase-based time-of-arrival estimate based on a variability measure based on the phase difference of each sub-signal pair in the subset of multiplexed sub-signals; calculating a hybrid time-of-arrival estimate as a weighted combination of the time- based time-of-arrival estimate, the phase-based time-of-arrival estimate, based on the time-based uncertainty and the phase-based uncertainty.”  (Bold added).
Looking, first, to independent claim 1, none of the prior art of record discloses in combination the claimed features in bold above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.
In that each of dependent claims 2-9 depends ultimately from allowable, independent claim 1, each of dependent claims 2-9 is allowable for, at least, the reasons for which independent claim 1 is allowable.
The text of independent claim 10 is as follows:
“10. A method comprising: 36 of 43ZNAR-M1 1-US accessing a ranging signal transmitted from a transmitter and received by a receiver, the ranging signal comprising a set of multiplexed sub-signals, each multiplexed sub- signal characterized by a frequency in a set of frequencies; capturing a series of time-domain samples representing the ranging signal; calculating a time-based time-of-arrival estimate based on the series of time-domain samples; calculating a time-based uncertainty based on the sampling frequency of the receiver; executing a multiple signal classification algorithm to detect a set of multipath components of the ranging signal; calculating a phase-amplitude-based time-of-arrival estimate based on the set of multipath components of the ranging signal; calculating a K-factor based on a power ratio of an earliest-arriving component to all other components in the set of multipath components; and calculating a hybrid time-of-arrival estimate as a weighted combination of the time- based time-of-arrival estimate and the phase-amplitude-based time-of-arrival estimate based on the time-based uncertainty and the K-factor.”  (Bold added).
Regarding independent claim 10, none of the prior art of record discloses in combination the claimed features in bold above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.
In that each of dependent claims 11-13 depends ultimately from allowable, independent claim 10, each of dependent claims 11-13 is allowable for, at least, the reasons for which independent claim 10 is allowable.
The text of independent claim 14 is as follows:
“14. A method comprising: accessing a ranging signal transmitted by a transmitter and received by a receiver, the ranging signal comprising a set of multiplexed sub-signals, each multiplexed sub- signal characterized by a frequency in a set of frequencies; for each sub-signal pair in a subset of multiplexed sub-signals of the set of multiplexed sub-signals, extracting a phase difference of the sub-signal; calculating a phase-based time-of-arrival estimate based on the phase difference of each sub-signal pair in the subset of multiplexed sub-signals; calculating a phase-based uncertainty of the phase-based time-of-arrival estimate based on a variability measure based on the phase difference of each sub-signal pair in the subset of multiplexed sub-signals; executing a multiple signal classification algorithm to detect a set of multipath components of the ranging signal; 39 of 43ZNAR-M1 1-US calculating a phase-amplitude-based time-of-arrival estimate based on the set of multipath components of the ranging signal; calculating a K-factor based on a power ratio of an earliest-arriving component to all other components in the set of multipath components; and calculating a hybrid time-of-arrival estimate as a weighted combination of the phase- based time-of-arrival estimate and the phase-amplitude-based time-of-arrival estimate based on the phase-based uncertainty and the K-factor.”  (Bold added).
With respect to independent claim 14, none of the prior art of record discloses in combination the claimed features in bold above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.
In that each of dependent claims 15-20 depends ultimately from allowable, independent claim 14, each of dependent claims 15-20 is allowable for, at least, the reasons for which independent claim 14 is allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/BERNARR E GREGORY/Primary Examiner, Art Unit 3648